Citation Nr: 1515002	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  07-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lung disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	Maureen E. Curran, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2007 and at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  Transcripts of these hearings have been associated with the claims file.  

This appeal was previously remanded by the Board in October 2009, June 2011, February 2013, and December 2013 for additional development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary for further evidentiary development of the Veteran's appeal.  In the June 2011 and December 2013 Board remands, the Board instructed the AOJ to attempt to obtain the Veteran's private treatment records from Dr. Lerner.  The Veteran completed and submitted authorization for the Board to obtain such records in July 2011 and January 2014; however, it does not appear that any efforts were made to obtain the records from Dr. Lerner.  A review of the claims file fails to show that VA made any request for those records.  

VA's failure to obtain the private treatment records identified by the Veteran is clearly contrary to the directives of the prior Board remands.  Because of VA's failure to comply with the Board's prior remand directives, another remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

In this regard, the Board notes that the most recent authorization for release of these documents was signed by the Veteran in January 2014 and was only in effect for 180 days following the day of his signature.  As that authorization has clearly expired, a new authorization must be obtained from the Veteran on remand.  

Additionally, the Board finds that an addendum medical opinion would be helpful to resolve the issues on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Prior Board remands requested that VA examiners consider private medical evidence from Dr. Lerner and reconcile their opinions with conflicting medical evidence of record, including opinions rendered by Dr. Lerner in July 2007 and a VA examiner in June 2010.  Given that the development regarding private treatment records has not yet occurred, an additional addendum opinion should be obtained following the development requested herein and review of any records obtained as a result.  

Moreover, the Board notes that the Veteran's medical history includes evidence of a lung condition as early as April 1979, when a chest x-ray revealed minimal pneumothorax of the right lung apex.  Treatment records also indicate that he experienced a subsequent spontaneous left lung pneumothorax in April 1979 and a spontaneous right lung pneumothorax in February 1984.  Prior VA medical opinions have acknowledged the spontaneous right lung pneumothorax in February 1984, but not the prior instances of lung conditions.  In any event, no VA examiner has rendered an opinion as to whether the Veteran's history of spontaneous pneumothorax events is related to a current lung disability.  As such, any addendum opinion obtained upon remand must also address this relevant medical history.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to obtain a new authorization to request private treatment records from Dr. Lerner.  Any other treatment records, VA or private, identified by the Veteran, must also be obtained.  If any records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.  

2.  After the above development, obtain a supplemental VA medical opinion regarding the Veteran's claimed neck and lung disabilities.  

The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, who should note such review in the examination report.  Any additional testing or examination deemed necessary by the examiner should also be conducted.  

The examiner should determine the extent and likely etiology of any neck or lung condition(s) found, and opine whether is it at least as likely as not (a 50 percent or greater probability) that such conditions are related to the Veteran's active service.  

A complete rationale is required for all opinions rendered. The opinion should address the particulars of the Veteran's medical history and the relevant medical science as applicable to this claim.  The examiner should specifically comment on whether the Veteran's conditions were caused by his active service, to include his reported in-service injuries such as exposure to gas chambers, a parachuting injury, and physical assaults, versus his documented post-service medical history, including an occupational injury in April 1999 and a motor vehicle accident in July 2006, both of which included blunt trauma to the jaw and face, or any other post-service incident.  The examiner should specifically comment upon any conflicting medical opinions of record, to include Dr. Lerner's July 2007 opinion and the June 2010 VA examiner's opinion.  

3.  When the requested development above has been completed, undertake review to ensure that all of the Board's remand instructions have been properly complied with.  If any deficiency is identified, take corrective measures to ensure compliance with the Board's remand instructions.  

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond.  Then return these matters to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




